

116 S4043 IS: Military Aviators Cancer Incidence Study Act
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4043IN THE SENATE OF THE UNITED STATESJune 23, 2020Mrs. Feinstein (for herself, Mr. Cornyn, Ms. Cortez Masto, Mr. Blumenthal, Mr. Markey, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to develop a comprehensive database and repository on military aviators and conduct a study on such aviators to determine the incidence of cancer diagnosis and mortality among such aviators, and for other purposes.1.Short titleThis Act may be cited as the Military Aviators Cancer Incidence Study Act.2.Database on military aviators and study on the incidence of cancer diagnosis and mortality among military aviators(a)FindingsCongress makes the following findings:(1)It has been reported that the prevalence of cancer is particularly high among military aviators, particularly among fighter pilots in the Air Force, Navy, and Marine Corps.(2)There have been several alarming clusters of cancer diagnoses at military installations, including at Naval Air Weapons Station China Lake in California and Seymour Johnson Air Force Base in North Carolina.(3)Four commanding officers who served at Naval Air Weapons Station China Lake have died of cancer. Each officer had completed thousands of flight hours in advanced jets. (4)According to a study by the Air Force in 2008 titled Cancer in Fighters, six pilots and weapons systems officers for the F–15E Strike Eagle at Seymour Johnson Air Force Base, aged 33 to 43, were diagnosed with forms of urogenital cancers between 2002 and 2005. Each officer had completed at least 2,100 flight hours.(5)A study by the Air Force in 2010 reported on a cluster of seven members of the Air Force Special Operations Command diagnosed with brain cancer among crew members of the C–130 between 2006 and 2009. The individuals affected were three C–130 pilots, two flight engineers, one loadmaster, and one navigator assigned to different installations around the world. Overall, brain cancer affects approximately 6.5 out of 100,000 people in the United States annually.(6)There has been no comprehensive study conducted of cancer rates among military aviators.(7)One challenge of extracting findings from previous studies by the Navy or the Air Force on cancer rates is that each study focused on pilots who are active duty members of the Armed Forces and did not include the medical records of former pilots who are veterans, which is the population in which cancer is surfacing.(8)Members of the Armed Forces who serve full military careers are not likely to be counted in data captured by the Department of Veterans Affairs. Members who serve 20 years or more are eligible for health care under the TRICARE program, which is managed by the Department of Defense. Also, many members pursue private sector jobs after separating from the Armed Forces and receive health care outside of the Federal Government. Those factors have made it difficult to find statistics to back up the health issues that families of military aviators are experiencing. (b)Database(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the National Institutes of Health, the National Cancer Institute, and the Department of Veterans Affairs, under which the Secretary of Defense shall develop a comprehensive database and repository—(A)identifying each military aviator; and(B)documenting the cancers, date of diagnosis, and mortality of all such military aviators.(2)DataThe Secretary of Defense shall format all data included in the database and repository under paragraph (1) in accordance with the Surveillance, Epidemiology, and End Results program of the National Cancer Institute, including by disaggregating such data by race, gender, and age. (c)Study(1)In generalThe Secretary of Defense, in conjunction with the National Institutes of Health and the National Cancer Institute, shall conduct a study on cancer among military aviators in two phases as provided in this subsection.(2)Phase 1(A)In generalUnder the initial phase of the study conducted under paragraph (1), the Secretary of Defense shall determine if there is a higher incidence of cancers occurring for military aviators as compared to similar age groups in the general population through the use of the database of the Surveillance, Epidemiology, and End Results program of the National Cancer Institute.(B)ReportNot later than one year after the date on which the Secretary of Defense enters into the agreement under subsection (b)(1), the Secretary shall submit to the appropriate committees of Congress a report on the findings of the initial phase of the study under subparagraph (A).(3)Phase 2(A)In generalIf, pursuant to the initial phase of the study under paragraph (2), the Secretary concludes that there is an increased rate of cancers among military aviators, the Secretary shall conduct a second phase of the study under which the Secretary shall do the following:(i)Identify the carcinogenic toxins or hazardous materials associated with military flight operations from shipboard or land bases or facilities, such as fuels, fumes, and other liquids.(ii)Identify the operating environments, including frequencies or electromagnetic fields, where exposure to ionizing radiation (associated with high altitude flight) and nonionizing radiation (associated with airborne, ground, and shipboard radars) occurred in which military aviators could have received increased radiation amounts.(iii)Identify, for each military aviator, duty stations, dates of service, aircraft flown, and additional duties (such as Landing Safety Officer, Catapult and Arresting Gear Officer, Air Liaison Officer, or Tactical Air Control Party) that could have increased the risk of cancer for such military aviator.(iv)Determine locations where a military aviator served or additional duties of a military aviator that are associated with higher incidences of cancers. (v)Identify potential exposures due to service in the Armed Forces that are not related to aviation, such as exposure to burn pits or toxins in contaminated water, embedded in the soil, or inside bases or housing.(vi)Determine the appropriate age to begin screening military aviators for cancer based on race, gender, flying hours, Armed Force, type of aircraft, and mission.(B)DataThe Secretary shall format all data included in the study conducted under this paragraph in accordance with the Surveillance, Epidemiology, and End Results program of the National Cancer Institute, including by disaggregating such data by race, gender, and age.(C)ReportNot later than one year after the submittal of the report under paragraph (2)(B), if the Secretary conducts the second phase of the study under this paragraph, the Secretary shall submit to the appropriate committees of Congress a report on the findings of the study conducted under this paragraph.(4)Use of data from previous studiesIn conducting the study under this subsection, the Secretary of Defense shall incorporate data from previous studies conducted by the Air Force, the Navy, or the Marine Corps that are relevant to the study under this subsection, including data from the comprehensive study conducted by the Air Force identifying each military aviator and documenting the cancers, dates of diagnoses, and mortality of each military aviator. (d)DefinitionsIn this section:(1)Appropriate committee of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.(2)Armed ForcesThe term Armed Forces—(A)has the meaning given the term armed forces in section 101 of title 10, United States Code; and(B)includes the reserve components named in section 10101 of such title.(3)Military aviatorThe term military aviator—(A)means an aviator who served in the Armed Forces on or after February 28, 1961; and(B)includes any air crew member of fixed-wing aircraft, including pilots, navigators, weapons systems operators, aircraft system operators, and any other crew member who regularly flies in an aircraft or is required to complete the mission of the aircraft.